DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lawton (US 5,143,817) modified by Wynne (US 2020/0033270). 
Regarding claim 8, Lawton meets the claimed, A method of preventing oxygen inhibition of a light-initiated polymerization reaction at ambient conditions, (Lawton col. 18 lines 48-55 teach preventing oxygen from entering a system during exposure of a photoformable composition) said method comprising: depositing a layer of ultraviolet (UV) light-curable material on a print surface of an object under fabrication; (Lawton col. 3 lines 35-47 placing a photoformable composition on a flat platform “print surface” layer by layer to form an object, col. 6 lines 1-2 teach UV curing) purging oxygen from a UV curing space, within which the object under fabrication with the layer of UV light-curable material thereon is located, to facilitate, within the UV curing space, UV curing of the UV light-curable material at times when a UV source emits light onto the layer of UV light-curable material, (Lawton col. 3 line 48 – col. 4 line 37 teach the oxygen purging process and exposing and curing the photoformable composition) wherein purging oxygen from the UV curing space comprises after depositing the layer of UV light-curable material with the layer of UV light-curable material thereon towards a UV- transparent planarizing surface and after determining that the contact has been achieved between the layer of UV-light curable material and the UV transparent planarizing surface activating the UV source to cure at least a portion of the layer of UV light-curable material disposed on the print surface of the object under fabrication (Lawton col. 3 lines 48- col. 4 line 9 teach positioning a transparent film and transparent plate “planarizing surface” on top of the composition before curing it.)
Lawton does not explicitly meet the claimed, raising the print surface of the object under fabrication with the material towards a UV transparent planarizing surface, however, col. 8 lines 8-13 teach either the platform “print surface” or the plate/film can be moved to/away from each other to form a layer under the film. It would have been obvious to a person of ordinary skill in the art to raise or lower the print surface in order to form a layer of the desired thickness, see Lawton col. 8 lines 8-13. 
Lawton col. 3 lines 48- col. 4 line 9 describes that the transparent plate must be in contact with the composition, but does not meet the claimed, evaluating reflective properties of the UV-transparent surface with a camera arranged for said evaluating while the UV light-curable material has not yet been cured by the UV source so as to determine whether contact has been achieved between the layer of UV-light curable material and the UV-transparent planarizing surface.
Analogous in the field of additive manufacturing Wynne meets the claimed, evaluating reflective properties of the UV-transparent planarizing surface with a camera arranged for said evaluating while the layer UV light-curable material has not yet been cured by the UV source so as to determine whether contact has been achieved between the layer of UV-light curable material and the UV-transparent planarizing surface (Wynne [0032] teaches that an imaging device “camera” can be used to evaluate the refracted light being reflected from a substrate surface to determine when resin has leaked and made contact with the substrate surface.)

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of using a transparent layer to prevent oxygen inhibition as taught by Lawson with the method of using a camera to detect reflection as taught by Wynne in order to detect uncured resin contacting a layer, see Wynne [0032].
	Regarding claim 10, modified Lawton meets the claimed, the method of claim 8, further comprising, after curing the at least portion of the layer of UV light-curable material, displacing the UV-transparent planarizing surface away from the object under fabrication (Lawton col. 4 lines 5-9 teach removing the plate “planarizing surface: and film after curing.)
Regarding claim 11, modified Lawton meets the claimed, the method of claim 10, wherein the UV-transparent planarizing surface includes a UV-transparent film (Lawton col. 3 lines 48-50 describe a transparent film) and displacing the UV-transparent planarizing surface away from the object under fabrication includes peeling the UV-transparent film away from the cured portion of the layer of UV light- curable material disposed on the print surface of the object under fabrication (Lawton col. 4 lines 8-9 and col. 8 lines 17-20 teach detaching the film by peeling the film away from the cured layer.)
Regarding claim 12, modified Lawton meets the claimed, the method of claim 11, wherein the UV-transparent planarizing surface further includes a UV-transparent planar surface (Lawton col. 3 lines 56-59 describe a transparent planar plate) and displacing the UV-transparent planarizing surface away from the object under fabrication prior includes the planar surface away from the UV-transparent film prior to peeling the UV-transparent film away from the cured portion of the layer of UV light-curable material disposed on the print surface of the object under fabrication (Lawton col. 4 lines 5-9 teach removing the transparent plate from the platform “print surface” before removing the film.)
Lawton does not explicitly teach lifting the UV-transparent planar surface, however, col. 7 lines 35-49 teach that the plate can be removed in any translational method and col. 7 lines 60- col. 8 line 13 describe that the plate/film can be by moved by increasing the distance between the plate and platform. It would have been obvious to a person of ordinary skill in the art before the filing date to combine the removal of the plate with the lifting movement in order to remove the plate from the film and platform, see col. 7 lines 35-41.
Regarding claim 13, modified Lawton does not explicitly meet the claimed, The method of claim 11, further comprising controlling a tension of the UV-transparent film using rollers, however, Lawton col. 8 lines 17-26 teach any suitable tensioning means can be used to remove the film from the layer. Lawton col. 7 lines 55-59 and col. 18 lines 13-16 teach using rolls to hold the film and peel it off the layer.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the tensioning means with the rolls of Lawton in order to remove the film from the deposited layer, see Lawton col. 8 lines 22-25 and col. 18 lines 13-16. 
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited references, particularly Wynne, do not describe evaluating reflective properties as described in claim 8 because Wynne describes refraction rather than reflection. Examiner disagrees. Wynne [0031]-[0032] and Figure 5 describe that a light emitting . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./            Examiner, Art Unit 1744                                                                                                                                                                                            
/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744